        Case 1:19-cv-03982-ALC Document 20 Filed 06/18/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x
TANNER TOM, Individually and on Behalf of :    Civil Action No. 1:19-cv-03509-ALC
All Others Similarly Situated,             :
                                           :   CLASS ACTION
                               Plaintiff,  :
                                           :
        vs.                                :
                                           :
NOKIA CORPORATION, RAJEEV SURI and :
KRISTIAN PULLOLA,                          :
                                           :
                               Defendants.
                                           :
                                           :
J. PHILLIP MAX, Individually and on Behalf :   Civil Action No. 1:19-cv-03982-UA
of All Others Similarly Situated,          :   CLASS ACTION
                                           :
                               Plaintiff,
                                           :
        vs.                                :
                                           :
NOKIA CORPORATION, RAJEEV SURI,            :
KRISTIAN PULLOLA and TIMO                  :
IHAMUOTILA,                                :
                                           :
                               Defendants. :
                                           x



NOTICE OF MOTION OF THE HONORABLE CLYDE W. WAITE (RET.), INDIVIDUALLY
     AND AS TRUSTEE FBO ESTATE OF LILLIAN DUNN U/A 03/01/2015, FOR
    CONSOLIDATION, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL
                    OF SELECTION OF LEAD COUNSEL
          Case 1:19-cv-03982-ALC Document 20 Filed 06/18/19 Page 2 of 4



TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that class member and proposed lead plaintiff retired Bucks

County Court of Common Pleas Judge Clyde W. Waite, Individually and as Trustee FBO Estate of

Lillian Dunn U/A 03/01/2015 (“Judge Waite”), will move this Court, on a date and at such time as

may be designated by the Court, in Courtroom 21A of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007, for an order: (1) consolidating the above-

captioned related actions presently pending before this Court; (2) appointing Judge Waite as lead

plaintiff pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §78u-4, et seq.;

and (3) approving Judge Waite’s selection of Robbins Geller Rudman & Dowd LLP as lead counsel

for the proposed class. In support of this Motion, Judge Waite submits the accompanying

Memorandum of Law, the Declaration of David A. Rosenfeld, and a [Proposed] Order.

DATED: June 18, 2019                           ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               SAMUEL H. RUDMAN
                                               DAVID A. ROSENFELD
                                               VINCENT M. SERRA


                                                             /s/ David A. Rosenfeld
                                                            DAVID A. ROSENFELD

                                               58 South Service Road, Suite 200
                                               Melville, NY 11747
                                               Telephone: 631/367-7100
                                               631/367-1173 (fax)
                                               srudman@rgrdlaw.com
                                               drosenfeld@rgrdlaw.com
                                               vserra@rgrdlaw.com

                                               [Proposed] Lead Counsel for [Proposed] Lead
                                               Plaintiff
Case 1:19-cv-03982-ALC Document 20 Filed 06/18/19 Page 3 of 4




                           SCHALL LAW FIRM
                           BRIAN J. SCHALL
                           1880 Century Park East, Suite 404
                           Los Angeles, CA 90067
                           Telephone: 310/301-3335
                           310/388-0192 (fax)

                           Additional Counsel for [Proposed] Lead Plaintiff




                            -2-
        Case 1:19-cv-03982-ALC Document 20 Filed 06/18/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, David A. Rosenfeld, hereby certify that on June 18, 2019, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to

receive such notice.




                                                              /s/ David A. Rosenfeld
                                                             DAVID A. ROSENFELD

                                                  ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
                                                  58 South Service Road, Suite 200
                                                  Melville, NY 11747
                                                  Telephone: 631/367-7100
                                                  631/367-1173 (fax)

                                                  E-mail: drosenfeld@rgrdlaw.com
